Title: General Orders, 8 January 1779
From: Washington, George
To: 


  
    Head-Quarters Middle-Brook [N.J.] January 8th 1779.
    Parole Montgomery—C. Signs Milo Milton.
    
  
At a General Court-Martial held near Fish-Kill November 9th 1778. Colonel John Neville President.
Colonel Thomas Price commanding the 2nd Maryland Regiment, was tried on the following charges (viz.)
1stly—Cowardice on York-Island in the face of the Enemy.
2ndly—Disgraceful behaviour in refusing to take command, at Hackinsack of the regiment late Smallwoods when ordered to Fort-Lee.
3rdly—Scandalously leaving Hackinsack at 12 ôClock at night, when raining, on the report of the enemies approach.
4thly—Disgracefully leaving Kingston on the approach of the enemy.
5thly—Cowardice at Brandewine.
6thly—Cowardice at Germantown.
7thly—Ungentlemanlike behaviour in not complying with his promise, to leave the service, made at a court of Inquiry at White-Marsh, by which he induced many of the Witnesses thro’ compassion to suppress their evidence.
After maturely considering the charges and evidence and defence, The Court do acquit Colonel Thomas Price of the 4th 5th and 6th charges; They also acquit him with honor of the 1st 2nd 3rd & 7th charges.
Major General Lord Stirling, Commander in Chief in the Jersies confirms the sentence of the Court and orders Colonel Price to be released from his Arrest.
Lieutenant Robert Porterfield of the 7th Virginia Regiment is to do the duty of Brigade Major ’till further orders in General Woodford’s Brigade, Brigade Major Porterfield being absent.
 